Citation Nr: 0104457	
Decision Date: 02/13/01    Archive Date: 02/20/01	

DOCKET NO.  96-37 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a colonoscopy. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to February 
1943.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In July 1998, the Board remanded this issue to the 
RO for additional development.  The Board is now prepared to 
proceed on the adjudication of this claim.  


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of his claim under both the new and old 
criteria and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In November 1994, the veteran underwent a colonoscopy at 
a VA Medical Center (VAMC).

3.  The preponderance of evidence supports the conclusion 
that no disability is associated with treatment at the VAMC 
in November 1994.  


CONCLUSION OF LAW

No residual disability is proximately due to or the result of 
treatment of the veteran performed at a VAMC in November 
1994.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.159, and 3.358 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On November 7, 1994, the veteran underwent a colonoscopy.  On 
November 15, 1994, the veteran was treated for lower 
gastrointestinal bleeding.  Bleeding from the right colon was 
also noted.  Various potential etiologies for the bleeding 
were discussed in the records.  These etiologies included a 
possible link to the VA surgery; however, the notations in 
the records are, at best, inconclusive.  In April 1998, the 
veteran testified before the undersigned.  It was his belief 
that his current disability was associated with the November 
1994 medical treatment. 

As noted by the Board in July 1998, based on a review of the 
treatment records, the medical evidence of record in November 
1994 lead to three possible conclusions: (1) That the veteran 
has a gastrointestinal disability associated one of several 
potential etiologies, including the colonoscopy performed at 
the VAMC on November 7, 1994; (2) that the veteran currently 
has no gastrointestinal disability; or (3) that the 
gastrointestinal disability is the result of a disorder that 
preexisted the November 7, 1994, surgical procedure.  
Regarding this issue, it should be noted that treatment 
records from the Salem Hospital (in Salem, Oregon) reveals 
that the veteran had a similar GI bleeding episode prior to 
his hospitalization in November 1994.

In order to resolve this issue, the Board remanded this case 
in July 1998 for additional development.  At that time, the 
Board stated, in pertinent part:  

After the above development has been 
undertaken, the RO should schedule the 
veteran for an examination by an 
appropriate specialist in order to 
determine whether the veteran incurred a 
disability due to the colonoscopy 
performed on November 7, 1994.  The 
examining specialist must review the 
claims folder and summarize the relevant 
medical history pertaining to the 
veteran's treatment in November 1994.

The specialist is requested to determine, 
based on the veteran's entire reported 
medical history, including medical 
records from the VA Medical Center in 
Portland, Oregon, and from Kaiser 
Permanente, as well as on the current 
physical examination and reports of any 
indicated diagnostic testing, whether the 
veteran currently has a gastrourinary 
disability.  If the specialist determines 
that a gastrourinary condition existed 
following treatment by VA in November 
1994, an opinion should be rendered as to 
whether this disability:  (1) Is or is 
not causally related to VA medical 
treatment; (2) is merely coincidental 
with VA medical treatment; (3) is the 
continuance or natural progression of the 
disease; or (4) is the certain or near 
certain result of VA medical treatment.

Detailed explanations supporting the 
opinions presented should be provided.  
It should also be emphasized to the 
specialist that "fault" or medical 
"negligence" is not at issue.  The 
complete findings and opinion of the 
examining specialist should be associated 
with the claims folder.

In July 1998, the RO requested the veteran to provide the 
names, addresses, and approximate dates of treatment for all 
medical care providers who may possess additional records 
pertinent to this claim.  The veteran and the RO obtained 
additional medical records.  An October 1997 outpatient 
progress report noted surgery for a hemicolectomy 
approximately two years ago.  Chronic diarrhea was noted.  In 
October 1997, it was indicated that a review of the records 
had indicated no sign of active bleeding nor was there any 
perforation of the mucosa.  The pathologist believed that a 
telangiectasia was the most likely cause of the GI bleed, not 
the veteran's polypectomy.  

The veteran submitted additional medical records in January 
1999.  He stated at this time that he did not understand why 
so much of his colon was removed if the bleeding was coming 
from somewhere else.  It was also indicated that once the 
polyps were removed, the bleeding stopped.  It was indicated 
that his hemorrhaging started on the seventh day following 
the surgery and he lost nine units of blood. 

A medical opinion was obtained in August 1998.  The physician 
reported that he had received the REMAND regarding the 
veteran's claim and was very familiar with this case.  The 
evaluator noted that he had been the chairman of a VA 
cooperative study in which the veteran participated as a 
study patient in 1994.  The physician had had the occasion to 
carefully review his record in 1994 as part of the study 
procedure.  It was noted that the veteran had a colonoscopy 
and polypectomy performed in late 1994.  Subsequent to the 
colonoscopy, he presented to a hospital in Salem with a GI 
bleed.  At this time, there was definite evidence of bleeding 
from a duodenal ulcer.  It was found that this was not 
related to the colonoscopy procedure.  During the course of 
this evaluation, the veteran had a right hemicolectomy 
because of concern that he may have also been bleeding from 
the colon.  It was noted that there was no definite evidence 
of bleeding from the colon.  

In the physician's opinion, after a careful review of the 
medical records, he did not believe that the veteran had a 
complication from the colonoscopy performed at the VAMC.  

Additional medical records noting treatment for disabilities 
not at issue before the Board at this time were obtained by 
the RO following this medical opinion.  The veteran 
resubmitted a November 15, 1994 medical report in which a 
postoperative diagnosis indicated an active duodenal ulcer 
with a stigmata of fresh blood.  The degree of blood loss 
from this area was uncertain and the evaluator indicated that 
he could not rule out a concomitant lower gastrointestinal 
bleed.  

In November 2000, the veteran requested that the RO obtain a 
statement from the physician who had performed the 
colonoscopy.  The veteran contended that he suffered from 
unpredictable bowel movements and constant diarrhea that he 
has had since a part of his colon had been removed (allegedly 
as a result of the VA procedure).  

Analysis

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that VA has fulfilled the duty 
to assist based on both the new and old standards.  All 
reasonable efforts to assist the veteran in obtaining 
necessary evidence have been accomplished.  The application 
is substantially complete and the veteran is on notice of 
what medical evidence is needed to substantiate his claim, 
particularly in light of the Board's remand in 1998.  The 
Board remanded this case in July 1998 for the specific 
purpose of assisting the veteran in the development of this 
claim.  A medical opinion was obtained which answers, in 
substance, those questions posed by the Board in July 1998.  
In this context, the Board finds that the response that there 
was no complication from the VA surgery effectively answers, 
or renders moot, all the specific questions raised by the 
Board.  This response effectively finds no current disability 
and therefore questions of causation are pointless.  
Accordingly, further action in light of the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Stegall v. 
West, 11 Vet. App. 268 (1998) is not warranted.  The medical 
opinion of August 1998 answers the critical question of 
whether the veteran suffers from a complication from the 
colonoscopy performed at the VAMC in November 1994.  

In November 2000, the veteran requested a statement be 
obtained from the physician who performed the procedure in 
question in November 1994.  There is no basis in the record 
to believe that there is any reasonable possibility that such 
a response, if obtained, would substantiate the claim.  
Rather, such action is an exercise in speculative fishing, 
which not even the VCAA contemplates.  In light of the 
medical opinions in the record at this time, the Board finds 
no basis to request such a statement.  All pertinent medical 
evidence has been obtained, including a medical opinion which 
answers the critical question in this case and thus permits a 
decision on the case.  The fact that the decision may be 
unfavorable does not mandate that the VA keep submitting the 
record to other medical providers for an opinion until such 
time as a favorable opinion turns up.  Further development is 
not warranted.

Under 38 C.F.R. § 3.310(a) (2000), a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  As noted by 
the Board in July 1998, 38 U.S.C.A. § 1151 provided that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996) and Karnas.  As a result, this 
38 U.S.C.A. § 1151 claim must be evaluated under both the old 
and new provisions of 38 U.S.C.A. § 1151 to determine which 
version is most favorable to him.  In this case, the "old" 
criteria following the Gardner determination is clearly the 
most favorable to the veteran, as it does not require that he 
establish the element of fault or negligence.  

In the current case before the Board, the veteran has failed 
to submit any competent evidence to support his conclusion 
that he suffers from a residual disability associated with 
the colonoscopy.  While he has submitted medical evidence 
indicating that a lower gastrointestinal bleed could not be 
ruled out, he has never submitted medical evidence in support 
of his conclusion that any currently alleged disability is 
the result of treatment by the VAMC in November 1994. 

It is again important to note that under the framework 
applicable in this matter, "malpractice or negligence" is 
not at issue.  The sole issue before the Board at this time 
is whether any disability resulted from treatment of the 
veteran at the VAMC.  Under Gardner, the Board is required to 
find only disability or aggravation of a preexisting 
disability caused by VA medical or surgical care.  In this 
case, while there was an indication of the possibility of a 
lower gastrointestinal bleed, the competent medical evidence 
of record, including, but not limited to, the medical opinion 
of August 1998, supports the conclusion that there was no 
complication from the colonoscopy performed at the VAMC.  
Accordingly, even under the lower standard (in existence 
prior to Congressional action), this claim must be denied.

In making this determination, the Board has reviewed the 
medical evidence of record.  The veteran has repeatedly noted 
medical treatment following the November 7, 1994, surgical 
procedure.  The veteran has indicated that he does not 
understand and asked why so much of his colon was removed if 
his bleeding was coming from "somewhere else."  Regarding 
this question, the Board must find that no health care 
provider has associated this bleeding directly or indirectly 
with treatment in November 1994.  In fact, competent medical 
evidence now supports the conclusion that there was no 
definite evidence of bleeding from the colon following the 
procedure in November 1994.  

In the opinion of the Board, the medical report of August 
1998, provided by the Chief of the Gastrointestinal Section 
of the VAMC in Portland, Oregon, is entitled to great 
probative weight.  The physician carefully reviewed the 
records in 1994 and was familiar with this case.  With regard 
to the GI bleed, the Board must again refer to the fact that 
treatment records from the Salem Hospital note that the 
veteran had a similar GI bleeding episode prior to his 
hospitalization in November 1994.  Clearly, the surgical 
procedure performed in November 1994 could not be responsible 
for the veteran's previous history of GI bleeding.  

With regard to the veteran's own contentions that he suffers 
from a disability associated with the November 1994 medical 
treatment, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay medical assertions to the 
effect that he has some disability or aggravation of a 
disability as a result of VA treatment is neither competent 
nor probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred, he is not competent to diagnose the etiology 
of his own current disabilities.  Further, he is not 
competent to determine that any of his current disorders are 
the result of the November 1994 colonoscopy.  

While the Board believes that, prior to its remand of July 
1998, there was a question of whether the veteran's condition 
had been either caused or worsened by the colonoscopy of 
November 1994, this issue has been resolved.  The Board finds 
that the preponderance of the evidence does not support the 
veteran's contention that he suffers from any disability 
caused by this treatment.  The facts and the most probative 
medical opinion in this case support the conclusion that 
there is no association between the veteran's current 
disabilities and treatment at a VAMC in November 1994.  
Consequently, the "benefit of the doubt" doctrine has no 
applicability and the claim must be denied.


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for the residuals of a 
colonoscopy is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

